Filed Pursuant to Rule 497(e) 1933 Act File No. 333-114371 1940 Act File No. 811-21556 Perritt Ultra MicroCap Fund (PREOX) July 7, 2014 Supplement to the Prospectus dated February 28, 2014 Perritt Ultra MicroCap Fund Re-Opening to All Investors The Perritt Ultra MicroCap Fund has been closed to new investors since March 28, 2014.The Board of Directors of the Fund recently agreed to re-open the Fund to all investors.The Fund will re-open to all investors effective July 8, 2014.All references to the Fund being closed to new investors are hereby deleted from the Prospectus effective July 7, 2014. ***** The date of this Supplement is July 7, 2014. Please retain this Supplement for future reference.
